Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 18-25 are currently pending.  
Priority
Instant application 16871406, filed 5/11/2020 claims priority as follows:

    PNG
    media_image1.png
    92
    422
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS statements received 5/11/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 6/14/20199, Applicant makes a specie election with traverse.  Applicant argues that there are a reasonable number of species.  Applicant argues that in view of the perovskite compositions disclosed in the specification there are a reasonable number.  Applicant argument has been considered but is not found to be persuasive for at least the following reasons.  The generic claim allows for any alkyl ammonium – any length C100, branching structure etc, in combination with any metal mixed halide selected from all metal possibilities in the periodic table (including metals having different CPC classifications), in combination with possible halides.  For example, a lead containing device/film would be distinct 
Applicant argument has been considered but is not found to be persuasive.  The restriction requirement is deemed proper and therefore made FINAL.
Applicant elects:

    PNG
    media_image2.png
    90
    708
    media_image2.png
    Greyscale

According to Applicant claims 18-25 read on the elected specie.  If the elected specie is not identified in the art then Examiner will expand his search to additional species.  The elected specie was identified in the art as the mixed iodide/bromide film. In addition, the Pellet article teaches other mixed halide films which are considered expanded species.

Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Pellet et al. (“Pellet”, Chem. Mater. 2015, 27, 2181-2188, published January 2015) in view of  EP-2940751 (“the ‘751 publication”, made of record on the IDS).
Pellet teaches device utility and thin films comprising an alkyl ammonium metal halide film (methylammonium lead bromide on a substrate, page 2186 second column for example) comprising a first halogen (bromide) and an alkyl ammonium metal mixed halide film (iodide and bromide cointercalates; page 2183 first column for example) wherein the alkyl ammonium has a thickness of 1 nanometer to about 1000 nanometers (tens of nanometers thick, page 2181, abstract) and a thickness of the alkyl ammonium metal mixed-halide film is less than or equal to the thickness of the first film (the reaction has gradually changing stoichiometry, so an early quenching would leave a mixed halide layer much smaller than the remaining film; page 2183, figure 3, and at least captions C, F, and page 2183 first column).  Further, Pellet teaches mixed halide film between about 1 to about 1000 nm (original film is tens of nm, mixed film is formed by exchange with original film).  The film is lead.  Pellet teaches MAPbI3 see for example abstract and page 2182 column 1, Figures 1 or 2 for example.  The Pellet article teaches mixed iodide/bromide films (page 2183 for example) having MA = methyl amine.  With respect to the XRPD pattern peaks in mixed halogen perovskites (see for example 2-Theta values in figure 3 and 5 for example).  With respect to micron grain sizes, the Pellet article teaches microneedles (Figure 1(a)-1(i) for particles in the micron range and for example and 2184 first column) and a 2 micron scale in Figure 1.
The Pellet article fails to teach a mixed and non-mixed films in a functioning device.
The ‘751 publication teaches a method and a solar cell which is a functioning device:

    PNG
    media_image3.png
    62
    272
    media_image3.png
    Greyscale
(see also figures).
The ‘751 publication teaches comprising contacting an alkyl ammonium metal halide film (methyl amino lead iodide) with an alkyl ammonium halide (methyl ammonium chloride or bromide) in iso-propanol ([0034-0035] for example).  Further, the ‘751 publication teaches wherein the alkyl ammonium metal halide film comprising a first halogen (iodine) and a metal, the alkyl ammonium halide comprises a second halogen (Cl or Br), the contacting forms an alkyl ammonium metal mixed halide film that interfaces with the alkyl ammonium metal halide film [0035]), and the alkyl ammonium metal mixed halide film comprises the first halogen, the second halogen and the metal.  This mixed aspect would be necessitated by the procedure.  
Further, Figure 5 teaches an embodiment which can be consider to have two perovskite layers.  For example, from [0034] a first solution of PbI2/DMF is applied.
With respect to different halides (for example instant claims 22), the ‘751 publication teaches using a small group of halogen for the film solution or the subsequent halide.  One skilled in the art could at once envisage the different halide combinations.
The ‘751 publication teaches at least figure 1 teaches applying the solution to a substrate:

    PNG
    media_image4.png
    298
    388
    media_image4.png
    Greyscale
.
Further, the ‘751 publication teaches that film thickness and concentration are result effective variables that control the properties of the film:

    PNG
    media_image5.png
    163
    322
    media_image5.png
    Greyscale
.
The ‘751 publication teaches that one can adjust the solution (concentration), and spin coating procedure (leading to different film thicknesses).  
Thus, the ‘751 publication is in the same field of endeavor as the primary reference.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based Id. At 1395).
In this case the primary reference teaches multiple films, and the secondary reference suggests using multiple solution to for a film in a functioning device.  One skilled in the art could apply prong B of KSR and substitute the two films of the Pellet article into the device of the secondary reference.  Further, the Pellet article teaches “[f]urther investigations aimed at the exploitation of these intriguing findings for optoelectronic and in particular photovoltaic applications of perovskites are ongoing and will be reported shortly”.  Thus there is motivation to use the films found in the secondary reference in solar cells in order to exploit the optoelectronic and photovoltaic properties.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622